 


109 HR 4678 IH: Stop Attempted Fraud Against Everyone’s Cell and Land Line (SAFE CALL) Act
U.S. House of Representatives
2006-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4678 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2006 
Ms. Schakowsky (for herself, Mr. Hinchey, Ms. Kilpatrick of Michigan, and Mr. Gutierrez) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit fraudulent access to telephone records. 
 
 
1.Short titleThis Act may be cited as the Stop Attempted Fraud Against Everyone’s Cell and Land Line (SAFE CALL) Act.  
2.Fraudulent access to customer telephone records 
(a)Conduct prohibited 
(1)Prohibition on obtaining customer information by false pretensesIt shall be unlawful for any person to obtain or attempt to obtain, or cause to be disclosed or attempt to cause to be disclosed to any person, customer proprietary network information relating to any other person by— 
(A)making a false, fictitious, or fraudulent statement or representation to an officer, employee, or agent of a telecommunications carrier; or 
(B)by providing any document or other information to a telecommunications carrier or an officer, employee, or agent of a telecommunications carrier, knowing that the document or other information is forged, counterfeit, lost, or stolen, was fraudulently obtained, or contains a false, fictitious, or fraudulent statement or representation. 
(2)Prohibition on solicitation of a person to obtain customer information under false pretensesIt shall be unlawful to request a person to obtain customer proprietary network information of a telecommunications carrier, knowing that the person will obtain, or attempt to obtain, the information from the telecommunications carrier in the manner described in subsection (a). 
(3)Prohibition on sale or other disclosure of customer information obtained under false pretensesIt shall be unlawful for any person to sell or otherwise disclose customer proprietary network information relating to any other person, knowing that such information was obtained in the manner described in subsection (a).  
3.Enforcement by the Federal Trade CommissionA violation of this Act shall be treated as an unfair or deceptive act or practice in violation of section 5 of the Federal Trade Commission Act (15 U.S.C. 45). All of the functions and powers of the Federal Trade Commission under that Act are available to the Commission to enforce compliance by any person with this Act, irrespective of whether that person is engaged in commerce or meets any other jurisdictional tests in the Federal Trade Commission Act. 
4.DefinitionsAs used in this Act— 
(2)the term customer proprietary network information has the meaning given such term in section 222(h)(1) of the Communications Act of 1934 (47 U.S.C. 222(h)(1)); and 
(3)the term telecommunications carrier has the meaning given such term in section 3(44) of the Communications Act of 1934 (47 U.S.C. 153(44)).  
 
